Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 07/29/2022. As directed by the amendment: claims 1-7 have been amended, claims 8-18 and 19-21 have been withdrawn, claim 18 has been cancelled, and no new claims have been added.  Thus, claims 1-7 are presently under consideration in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 03/20/2020. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 07/29/2022 is acknowledged.

Claim Objections
Claim 2 is objected to because there is an extra word “selected” at the end of a word “parameters” at line 6.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “water feed means” and “heating means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0023) discloses “…water feed means configured to feed water from the tank to the infusion unit; heating means to heat the water fed to the infusion unit;…”
Paragraph [0088] discloses the machine 10 also comprises a water tank 20 or other water supply element connected to the infusion unit 11 and water feed means 19, for example a pump, configured to feed water from the tank 20 to the infusion unit 11.
Paragraph (0093) discloses the machine 10 also comprises heating means 25 configured to heat the water to be fed to the infusion unit 11. 
Paragraph [0094] discloses according to some embodiments, the heating means 25 can be disposed along the path of the water between the tank 20 and the infusion unit 11. 
Paragraph [0095] discloses according to variant embodiments, not shown, the heating means 25 can be associated with the tank 20, which can therefore itself act as a boiler. 
Paragraph [0096] discloses according to some embodiments, the heating means 25 can be suitably commanded and adjusted on each occasion to heat the water for the infusion of the coffee powder to a determinate temperature. For example, the heating means 25 can be selectively activated/deactivated using a variable-length pulse signal (PWM - Pulse Width Modulation) in order to modify the average temperature value as a function of needs.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “component” and “a control unit” in claims 1, 2, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0005) discloses for this purpose, machines for the production of coffee, of a professional 14880-9835-2134, v.1or also domestic type are known, which allow to manually modify one or more setting parameters of the machine, such as, for example, the pressure of the infusion chamber, the temperature and/or the quantity of the infusion water, or possibly also the grain size of the coffee powder and the quantity of coffee used for each beverage, acting on the settings of some components, such as for example the heating means, the means that feed the water, or the device for grinding the coffee powder, the dosing means and others.
Paragraph (0030) discloses according to some embodiments, each set of operative parameters comprises at least one setting parameter that can be set by a user, or automatically by a control unit of the machine.
Paragraph (0038) discloses the control unit can be configured to select, from the plurality of sets of operative parameters available and/or process on the basis of data present on the memory unit, the one associated with this type of coffee beans, and command the functioning of the components of the machine on the basis of the set of operative parameters selected.
Paragraph (0071) discloses such possible alternative solutions can comprise a suggestion to try different types of coffee beans, or possibly to carry out maintenance interventions on one or more components of the machine.
Paragraph (0140) discloses according to other embodiments, at least one of either the memory unit 29 or the control unit 28 can be obtained on a cloud-type platform 32 and can communicate with each other by means of a wireless communication network through an Internet provider. 
Paragraph (0141) discloses according to other embodiments, the control unit 28 can comprise a command unit 28a provided in the machine 10 and a processing unit 28b provided in the cloud platform 32, which can directly communicate with each other, or by means of the software application installed on the electronic device 27. 
Paragraph (0142) discloses according to some embodiments, the control and command unit 28 is configured to receive from the interface 26 the information on the characteristics of the type of coffee beans, to select, from the plurality of sets of operative parameters S I-SN stored, the one associated with this type of coffee beans, and command the functioning of the components of the machine 10 on the basis of the setting parameters provided by the set of operative parameters selected. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "can be" at line 21 renders the claim indefinite for not providing positive limitation because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
There is insufficient antecedent basis for these limitations “the functioning of the machine” at line 12, “the functioning of the component” at lines 25, and “the actual functioning of the machine” at lines 30-31 in the claim.  
The limitation "the beverage" at line 21 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the beverage” and “a beverage” at line 10 or  “a coffee beverage” at line 15 and to whether they are the same or different. Further clarification is required to either further differentiate (the beverage) or provide proper antecedent basis.
Regarding claim 2, recite the limitation "the beverage" at line 4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the beverage” and  “a beverage” as the same one recited in the preceding claim 1 at line 10 or “a coffee beverage” as the same one recited in the preceding claim 1 at line 15 and to whether they are the same or different. Further clarification is required to either further differentiate (the beverage) or provide proper antecedent basis.
Regarding claims 3, 6, and 7, there is a similar issue with the limitation "the beverage" in the claim as set forth in the claim 2.  
Claims 4-5 are also rejected because each claim depends on a rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rossetto et al. (CA 3065134) in view of Day, Jr. et al. (US 20140263780) and Talreja et al (WO 2013121438 A1). 
Regarding claim 1,  Rossetto et al discloses machine 1 (fig. 1, i.e. a coffee machine) for preparing coffee beverages (abstract, i.e. coffee), comprising: 
an infusion unit 7 (fig. 1) comprising an infusion chamber (not labeled, see figure 1) suitable to contain a coffee powder (page 1, line 9) to be subjected to infusion; 
a grinding unit 2 (fig. 1, i.e. called a coffee mill) configured to grind coffee beans (the hopper 10 in figure 2 with coffee beans in it) and obtain a coffee powder with a desired granulometry (page 1, lines 9-10); 
a water tank 5 (fig. 1) connected to the infusion unit 7 (fig. 1); 
water feed means 4 (fig. 1) configured to feed water from the tank 5 (fig. 1) to the infusion unit 7 (fig. 1);
heating means 6 (fig. 1, i.e. a boiler) configured to heat the water fed to the infusion unit 7 (fig. 1); 
a dispensing unit (not labeled, see figure 1, i.e. dispensing a beverage to a cup),  fluidically connected to the infusion unit 7 (fig. 1) and configured to dispense a beverage prepared into a receptacle (see figure 1, i.e. a cup); 
a detection device 23 (fig. 2, i.e. called a first sensor) configured to measure or detect an actual extraction parameter (i.e. a number of turns and/or speed of the motor and/or of the rotating the grinder 11) during the functioning of the machine 1 (fig. 1, i.e. a coffee machine); 
an interface 8 (fig. 1) and a control unit 3 (fig. 1) communicating with the interface 8 (fig. 1) (page 8, lines 15-18).
Rossetto et al discloses all the limitations of the claimed invention as set forth above, except for a memory unit or database in which a plurality of sets of operative parameters are stored and/or made available, each of the sets of operative parameters  associated with a type of coffee beans, and suitable to obtain a coffee beverage with properties defined for the type of coffee beans, and each of the sets of operative parameters comprising a setting parameter for a component and an expected value of an extraction parameter correlated with the setting parameters; and an interface by means of which information on a selected type of coffee beans to be used to brew the beverage can be acquired; a control unit communicating with the interface and configured to receive from the interface the information on the selected type of coffee beans, the control unit further configured to perform a first approximate optimization of the machine by commanding the functioning of the component of the machine on the basis of the setting parameter of a selected set of operative parameters in the sets of operative parameters that is selected based upon the selected type of coffee beans, wherein the control unit is also configured to carry out a second fine optimization of the machine on the basis of the actual functioning of the machine with the selected set of operative2 4886-5791-8252, v.2Application No.: 17/551,040Docket No.: 35727.0408parameters, wherein the second fine optimization comprises determining, based upon a comparison between the actual extraction parameter, measured or detected by the detection device and the expected extraction parameter correlated with the selected set of operative parameters, whether or not to modify the setting parameter of the selected set of operative parameters.                                                                  
However, Day, Jr. et al teaches a memory unit 68 (fig. 6A) or database S45, S5030, S6030 (figs. 4, 5B, 6B) in which a plurality of sets of operative parameters (i.e. set of brew parameters) are stored and/or made available (abstract), each of the sets of operative parameters associated with a type of coffee beans (i.e. different types of coffee makers and coffee beans), and suitable to obtain a coffee beverage with properties defined for each the type of coffee beans (¶ 0013, 0031, 0067-0069) and each of the sets of operative parameters comprising a setting parameter (i.e. grind size parameter, pressure, water temperature,…) for a component 60 (fig. 6B, i.e. smart coffee maker) (¶ 0013, 0030) and an expected value of an extraction parameter (i.e. extraction time, pressure,…) correlated with the setting parameters (¶ 0046-0048); and the control unit 750 (fig. 7) further configured to perform a first approximate optimization of the machine (i.e. storing and retrieving brew parameters in the database or memory) by commanding the functioning of the component 60 (fig. 6B, i.e. smart coffee maker) of the machine (i.e. a coffee drink apparatus) on the basis of the setting parameter(s) (i.e. grind size parameter, pressure, water temperature,…) of a selected set of operative parameters (i.e. set of brew parameters) in the sets of operative parameters (i.e. set of brew parameters) that is selected based upon the selected type of coffee beans (i.e. different types of coffee makers and coffee beans) (¶ 0013, 0031, 0067-0069, 0079-0080). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rossetto‘s reference, to include such operative parameters and setting parameters as set forth above, as suggested and taught by Day, Jr., for the purpose of providing efficiency, accurate reproduction of a desired flavor coffee, and high quality (¶ 0011).
Moreover, Talreja et al teaches the interface by means (i.e. part of a control system 105; page 10, para. 4, i.e. called a control device which is part of the control system 105) of which information on a selected type of coffee beans (i.e. each type of coffee powder, page 10, para. 3) to be used to brew the beverage can be acquired (Abstract; page 14, paras. 3-4) ; a control unit 105 (fig. 1) communicating with the interface and configured to receive from the interface the information on the selected type of coffee beans (i.e. each type of coffee powder), wherein the control unit 105 (fig. 1) is also configured to carry out a second fine optimization of the machine (i.e. comparing/monitoring between actual characteristics and reference characteristics, page 7, lines 17 - page 8 , lines 16) on the basis of the actual functioning of the machine with the selected set of operative2 4886-5791-8252, v.2Application No.: 17/551,040Docket No.: 35727.0408parameters (i.e. the actual brewing characteristics), wherein the second fine optimization comprises determining, based upon a comparison between the actual extraction parameter (i.e. pressure, temperature, flow, weight, volume, and time; page 13, last bullet), measured or detected by the detection device and the expected extraction parameter (i.e. reference characteristics, e.g. temperature, time, etc.) (page 13, last bullet) correlated with the selected set of operative parameters, whether or not to modify the setting parameter (i.e. stored reference values) of the selected set of operative parameters (abstract; page 13, last bullet;). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such optimization as set forth above, as suggested and taught by Talreja, for the purpose of providing a method to produce a high quality espresso coffee drink more consistently, by employing a method for monitoring and controlling the brewing process continuously during the brewing cycle (page 6).
With respect to claim 2, Rossetto et al in view of Day, Jr. et al and Talreja et al discloses the limitations of the claimed invention as set forth above of which Talreja further discloses the control unit 105 (fig. 1) is configured to receive, by means of the interface, feedback from a consumer (i.e. user/operator) about the beverage or another beverage prepared by the machine based upon the selected set of operative parameters (i.e. the actual brewing characteristics), and to determine whether or not to modify the setting parameter (i.e. stored reference values) of the selected set of operative parameters on the basis of the feedback received (page 8).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such modification(s) as set forth above, as suggested and taught by Talreja, for the purpose of optimal extract the desired flavors from said ground coffee powder dose (abstract).
With respect to claim 3, Rossetto et al in view of Day, Jr. et al and Talreja et al discloses the limitations of the claimed invention as set forth above of which Talreja further discloses wherein at least one of the sets of operative parameters  (i.e. the actual brewing characteristics) comprises a combination of at least two setting parameters (i.e. stored reference values such as temperature and time values) selected from granulometry/grinding level of the coffee beans, a quantity of the coffee powder for the beverage, temperature of the water fed to the infusion unit, infusion time, quantity of the water fed to the infusion unit, infusion pressure and/or pre-infusion characteristics (pages 8, 12, 14).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such operating and setting parameters selections as set forth above, as suggested and taught by Talreja, for the purpose of improving flavours in the extracted beverage by increasing the temperature as shown by the curve (Tm) and at the same time, stopping the brew cycle a few seconds earlier (page 14).
With respect to claim 5, Rossetto et al in view of Day, Jr. et al and Talreja et al discloses the limitations of the claimed invention as set forth above of which Day, Jr. further discloses wherein a software application (¶ 0032) is installed on the interface 57 (fig. 5A) by means of which a list of brands of coffee beans (e.g., a cappuccino) supplied by one or more producers (i.e. coffee makers) is made available to a consumer (¶ 0067, e.g., French press, Aeropress.RTM., espresso), from which the consumer can select the brand to use, each brand being associated with its own set of operative parameters (¶ 0071-0072, i.e. brew parameters).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such software/program as set forth above, as suggested and taught by Day, Jr., for the purpose of providing variations on the brew parameters to achieve different results (¶ 0078).
With respect to claim 6, Rossetto et al in view of Day, Jr. et al and Talreja et al discloses the limitations of the claimed invention as set forth above of which Talreja further discloses wherein said at least one detection device 106 (fig. 1, i.e. sensors, e.g. pressure sensor, position sensor, temperature sensor, weight sensor, etc.) is configured to measure, during the preparation of beverages by the machine, one or more actual dispensing parameters selected from flow time, infusion or dispensing time of the beverage, infusion temperature, infusion pressure, speed and/or flow rate of the water fed, quantity of infusion water, or beverage dispensed, or one or more pre-infusion characteristics (abstract; page 7, i.e. pressure, temperature, position and flow).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such detection(s) as set forth above, as suggested and taught by Talreja, for the purpose of improving the flavours extracted from the ground coffee powder (page 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rossetto et al. (CA 3065134) in view of Day, Jr. et al. (US 20140263780) and Talreja et al (WO 2013121438 A1) as applied to claim 1 above, and further in view of Rognon et al. (US 9,980,596).
Regarding claim 4, Rossetto et al in view of Day, Jr. et al and Talreja et al discloses all the limitations of the claimed invention as set forth above, except for wherein a dedicated software application is installed on the interface, which application is configured to display multiple choice type questions to a consumer and to receive and acquire the respective answers.
However, Rognon teaches wherein a dedicated software application (col. 11, lines 16-21) is installed on the interface, which application is configured to display multiple choice type questions to a consumer and to receive (i.e. receiving inputs from user(s)) and acquire the respective answers (col. 3, lines 23-27; col. 8, lines 28-39). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such software as set forth above, as suggested and taught by Rognon, for the purpose of improving communication both during and out of beverage preparation (col. 2, lines 31-32).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rossetto et al. (CA 3065134) in view of Day, Jr. et al. (US 20140263780) and Talreja et al (WO 2013121438 A1) as applied to claim 1 above, and further in view of Tan et al. (CN 106998946).
Regarding claim 7, Rossetto et al in view of Day, Jr. et al and Talreja et al discloses all the limitations of the claimed invention as set forth above, except for wherein the feedback from the consumer comprises information in relation to one or more characteristics of the beverage or the other beverage prepared, selected from: quantity and/or color of cream, structure of body; and intensity of flavor; and wherein the control unit is configured to process data acquired by the interface, and to determine whether the beverage prepared corresponds, or not, to the characteristics expected for beverages prepared according to the selected set of operative parameters.
However, Tan teaches wherein the feedback from the consumer (i.e. user) comprises information in relation to one or more characteristics of the beverage or the other beverage prepared, selected from: quantity and/or color of cream; structure of body; and intensity of flavor (i.e. coffee product intensity; and wherein the control unit 160 (fig. 1, i.e. a controller) is configured to process data acquired by the interface 164 (fig. 1), and to determine whether the beverage prepared corresponds, or not, to the characteristics expected for beverages prepared according to the selected set of operative parameters (i.e. types of coffee beans) (pages 6-7). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such user feedback as set forth above, as suggested and taught by Tan, for the purpose of ensuring substantially constant quantity of coffee beans is sensed such that the total concentration of volatile organic compound can be associated with the substantially constant amount so as to avoid the need to determine the quantity of coffee beans is sensed (page 3).

Response to Amendment
Applicant’s amendments to claims have overcome Drawings objection from previous Office action. However, Claim Interpretation and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections have not overcome as set forth above.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-7 have been considered but are moot because the amendments to the claims have changed the scope of the claims.  Therefore, they require further consideration and search.
For example, Applicant’s arguments on page 12 of the REMARKS that “With respect to previously presented features of "an interface by means of which at least information on the type of coffee beans to be used can be acquired," the Office has cited Fig. 1 of Rossetto? The Office further references "lines 23-24" of Rossetto with respect to these features, but has not provided a specific page or paragraph number corresponding to such reference and thus it is unclear to which portion of Rossetto such reference refers.4 Rossetto describes "user interface means 8 comprising at least a selector 9 for a beverage and/or a ground coffee dose" and that such interface means "can comprise selectors of varying nature; for example, the selector 9 can be a knob or a mechanical or virtual pushbutton, created in the latter case by means of touch screen technology."5  However, a selector for a beverage or a ground coffee dose is not comparable to the claimed features of an interface by means of which information on a selected type of coffee beans to be used to brew the beverage can be acquired. Neither a particular beverage nor a ground coffee dose is fairly comparable to a type of coffee beans. For instance, one can make many different beverages with the same type of coffee beans, or a same beverage with many different types of coffee beans. Furthermore, a same dose of ground coffee can be employed with many different types of coffee beans. Thus, Rossetto fails to disclose or suggest an interface by means of which information on a selected type of coffee beans to be used to brew the beverage can be acquired.”
In response to applicant’s argument with respect Rossetto’s reference, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s amendments to further include “a selected type of coffee beans to be used to brew the beverage” has changed the scope of the claim. Therefore, the arguments as set forth above are moot.
Also, Applicant’s arguments on pages 13-14 of the REMARKS that “With respect to features related to the claimed second fine optimization, the Office has cited various portions of Joseph, including Figs. 10-11 and column 7, lines 40-51.7 In particular, the Office alleges that column 7, lines 40-51 of Joseph disclose, inter alia, "determining [based upon] a comparison between [an] actual extraction parameter...measured by [a] detection device, and [an] expected extraction parameter associated with [the] set of operative parameters [according to which the machine is functioning] whether or not it is necessary to modify one or more of the [set of operative parameters]…”
Applicant’s arguments with respect to Joseph’s reference have been considered but are also moot because the new ground of rejection as set forth above does not rely on Joseph’s reference for amended limitations.
Therefore, the new combination of Rossetto et al in view of Day, Jr. et al and Talreja et al fully meets all the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761